Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 12/20/2021:
Claims 1-16 have been examined.
Claims 1-16 have been amended by Applicant.
Claims 1, 4, 6-7, 9-12 and 15-16 have been further amended by Examiner.
Claims 1-16 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Michael J. D'Aurelio (Reg. No.: 40, 977) in a telephone interview on 01/14/2022, and in the following electronic communication on 01/18/2022. The application has been amended as follows: 
In the claims: 
1.	(Currently Amended)  A vehicle control system comprising a vehicle, an information terminal apparatus that can provide, on a display, a plurality of contents which provide training on an operation method of the vehicle, and a server that can communicate with the vehicle and the information terminal apparatus, 
wherein the information terminal apparatus comprises at least one first processor circuit with a first memory comprising first instructions, that when executed by the at least one first processor circuit, cause the at least one first processor circuit to at least: 
display a first content that provides training on an operation method including a method to start an operation of an automated driving control automated driving control 
determine a viewing result of the second content based on an input from the user, and 
transmit a determination result of the determination to the server, 
the server comprises at least one second processor circuit with a second memory comprising second instructions, that when executed by the second processor circuit, cause the at least one second processor circuit to at least: 
generate, based on the determination result of the determination, cancellation information for canceling a preset function restriction on the automated driving control 
the vehicle comprises at least one third processor circuit with a third memory comprising third instructions, that when executed by the third processor circuit, cause the at least one third processor circuit to at least: 
obtain authentication information for authenticating the user, and 
perform authentication processing on the user based on the authentication information, and 
the third instructions further cause the at least one third processor circuit to at least cancel the function restriction on the automated driving control 
in a case in which a vehicle occupant who is different from the user is seated in a driver's seat of the vehicle, a function of the vehicle whose restriction has been canceled based on the cancellation information is restricted again by the instructions.
4.	(Currently Amended) The system according to claim 3, wherein the cancellation information includes specification information for specifying the user, and 
in a case in which the authentication information and the specification information are determined to match in the authentication processing of the user performed by comparing the authentication information and the specification information included in the cancellation information, the function restriction on the automated driving control 
6.	(Currently Amended)  The system according to claim 5, wherein in a case in which it is determined, based on the image processing result, that the user is seated in a cabin of the vehicle but is not seated in automated driving control 
7.	(Currently Amended)  The system according to claim 6, wherein in a case in which a response to the confirmation message is not input from an input unit, the third instructions further cause the at least one third processor circuit to at least maintain the function restriction on the vehicle, and 
in a case in which the response to the confirmation message is input from the input unit, the third instructions further cause the at least one third processor circuit to at least cancel the function restriction on the automated driving control 
9.	(Currently Amended)  The system according to claim 1, wherein in a case in which the vehicle is to start moving from a pre-registered specific position or in a case in which an occurrence of a failure has been detected in the vehicle when the function restriction on the automated driving control 
10.	(Currently Amended)  The system according to claim 1, wherein the vehicle has a first control state in which a driver needs to monitor a periphery and grip a steering wheel, 
a second control state in which the driver needs to monitor the periphery but need not grip the steering wheel, and 
a third control state in which the driver neither needs to monitor the periphery nor grip the steering wheel, 
the third instructions further cause the at least one third processor circuit to at least perform vehicle control in the first control state, and restrict vehicle control in the second control state and the third control state in a state in which the automated driving control 
11.	(Currently Amended)  The system according to claim 10, wherein the third instructions further cause the at least one third processor circuit to at least cancel the function restriction on the vehicle control in the second control state and the third control state based on the cancellation of the function restriction on the automated driving control 
automated driving control automated driving control 
15.	(Currently Amended) A vehicle control system comprising a vehicle and an information terminal apparatus which can provide, to a display, a plurality of contents that provide training on an operation method of the vehicle, 
wherein the information terminal apparatus comprises at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: 
display a first content that provides training on an operation method including a method to start an operation of an automated driving control automated driving control 
determine a viewing result of the second content based on an input from the user, and 
generate, based on a determination result of the determination, cancellation information for canceling a preset function restriction on the automated driving control 
the vehicle comprises at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: 
obtain authentication information for authenticating the user, and 
perform authentication processing on the user based on the authentication information, and 
the instructions further cause the at least one processor circuit to at least cancel the function restriction on the automated driving control predefined function based on a result of the authentication processing and the cancellation information, 

16.	(Currently Amended)  A vehicle comprising:
	at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: 
display a first content that provides training on an operation method including a method to start an operation of an automated driving control automated driving control 
determine a viewing result of the second content based on an input from the user, 
generate, based on a determination result of the determination, cancellation information for canceling a preset function restriction on the automated driving control 
obtain authentication information for authenticating the user, and 
perform authentication processing on the user based on the authentication information, 
wherein the instructions further cause the at least one processor circuit to at least cancel the function restriction on the automated driving control 
in a case in which a vehicle occupant who is different from the user is seated in a driver's seat of the vehicle, a function of the vehicle whose restriction has been canceled based on the cancellation information is restricted again by the instructions.

Response to Amendment
Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-16 from the previous Office Action.
	

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-16 from the previous Office Action.
	

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Nakamura (Pub. No.: JP 2017151704A) taken either individually or in combination with other prior art of Hiruma (Pub. No.: WO 2018235470A1) and Sprigg (Pub. No.: US 2016/0202700A1), who describe device that has a recommendation unit which recommends the scenario performed by a driver as a candidate scenario out of the scenario generated by a generation unit for the operation required for switch to the manual operation from the automatic driving control to a driver; the tutorial started, when the travel plan generated by generation unit is changed into the travel plan suitable for training of the operation of a driver required for switch to the manual operation from the automatic driving control according to the candidate scenario selected by a driver.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is SEN (Pub. No.: CN 108701414A) taken either individually or in combination with other prior art of Yamanaka (Pub. No.: US 2020/0290601A1), Takeda (Pub. No.: US 2019/0031202A1), MIYAKUBO (Pub. No.: CN 106164799A), SATO (Pub. No.: EP 2979914A2) and Takeshi (Pub. No.: CN 1576087A),  who describe a vehicle control system equipped with: a driving control section for setting control to automatic driving control, whereby acceleration/deceleration and/or steering of a host vehicle is automatically controlled by executing one of multiple modes having different degrees of automatic driving, or for setting control to manual driving control, whereby both acceleration/deceleration and steering of the host vehicle are controlled on the basis of operations performed by an occupant; a skill level recognition section for recognizing a skill level of the occupant of the host vehicle; and a mode control section for selecting a mode to be executed by the driving control section, and for controlling the degree of change of the mode on the basis of the skill level recognized by the skill level recognition section.


displaying, by terminal apparatus, a first content that provides training on an operation method including a method to start an operation of an automated driving control function of the vehicle and a second content that provides, to a user of the vehicle who has been trained by the first content and is registered in the server, training on an operation method corresponding to a phenomenon that can occur while the automated driving control function is provided, 
determining, by the terminal apparatus a viewing result of the second content based on an input from the user, and 
generating, by server, based on the determination result of the determination, cancellation information for canceling a preset function restriction on the automated driving control function of the vehicle, 
obtaining, by vehicle, authentication information for authenticating the user, and 
performing, by the vehicle, authentication processing on the user based on the authentication information, and 
canceling, by the vehicle, the function restriction on the automated driving control function based on a result of the authentication processing and the cancellation information, and 
in a case in which a vehicle occupant who is different from the user is seated in a driver's seat of the vehicle, a function of the vehicle whose restriction has been canceled based on the cancellation information is restricted again by the instructions.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662